Citation Nr: 1701279	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  10-14 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee condition to include as secondary to his left and right great toe hallux valgus.

2.  Entitlement to service connection for lumbar degenerative disc disease to include as secondary to his left and right great toe hallux valgus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971. 

These matters come before the Board of Veterans' Appeals (Board or BVA) on appeal from July 2009 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2014, the Board issued a decision remanding these matters to the RO.  At that time, the Board not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.  Since that time, the record before the Board has been converted to one that is wholly electronic.  

The matters have been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that he has a bilateral knee and back condition due to service or service-connected left and right great toe hallux valgus.

Following the issuance of the May 2014 decision remanding these claims for development to include a VA medical opinion or full examination, VA medical opinions were obtained by examiners who indicated that they reviewed the claims folder.  However, owing to the unique circumstances of this case, because the medical opinions do not specifically cite to the service treatment records, the Board cannot determine what records were before the examiners, and additional examination is warranted.  

In 2016 statements, the Veteran's representative correctly observed that some or all service treatment records became disassociated with the claim after it left BVA's possession in May 2014.  See April and July 2016 argument and evidence from Veteran's representative.  The representative noted that the Board cited to service treatment records in the May 2014 decision, and that such records were not currently found in VBMS nor were they listed in the October 2014 supplemental statement of the case.  In other words, the representative urged that the records were lost or separated from the claims file either while it was at BVA, when it left BVA or sometime shortly after it was sent from BVA to another part of VA for completion of the remand instructions.

An administrative search was undertaken following receipt of the July 2016 representative's statement.  VBMS now reflects that three service treatment record folders are part of the VBMS folder.  This was the original number of such folders noted to have existed when the claim was previously at BVA.  See page 3 of representative's July 2016 statement to the Board, containing a screenshot showing that the claim consisted of a claims folder and three service department records envelopes.

In view of the above, the Board finds that an additional VA medical opinion should be obtained as to the etiology of the Veteran's bilateral knee condition and lumbar degenerative disc disease, both to include as secondary to his left and right great toe hallux valgus.  This opinion should consider all the evidence of record to include specifically the Veteran's service treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the etiology of any current bilateral knee condition.  The examiner should review the claims file and note such review in the report.  The examiner should:

a.  Identify any bilateral knee condition found to be present at any time since November 10, 2008. 

b.  For any identified bilateral knee condition, state whether it is at least as likely as not that the diagnosis:

i.  is related to or had its onset in service. 

ii.  was caused or aggravated, at least in part, by left and right great toe hallux valgus.

c.  If any bilateral knee condition was aggravated (permanently worsened beyond its normal progression) by left and right great toe hallux valgus, to the extent possible please establish a pre-aggravation baseline level of disability and compare it to the current level of disability.  If this is not possible, please explain why not.

A complete rationale for the conclusions reached should be set forth. 

2.  Schedule the Veteran for an appropriate VA examination to determine the etiology of any current lumbar degenerative disc disease.  The examiner should review the claims file and note such review in the report.  The examiner should:

a.  Identify any lumbar degenerative disc disease found to be present at any time since February 6, 2012. 

b.  For any identified lumbar degenerative disc disease, state whether it is at least as likely as not that the diagnosis:


i.  is related to or had its onset in service. 

ii.  was caused or aggravated, at least in part, by left and right great toe hallux valgus.

c.  If any lumbar degenerative disc disease was aggravated (permanently worsened beyond its normal progression) by left and right great toe hallux valgus, to the extent possible please establish a pre-aggravation baseline level of disability and compare it to the current level of disability.  If this is not possible, please explain why not.

A complete rationale for the conclusions reached should be set forth. 

3.  Then readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




